Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11,393,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of current application are a broader recitation of the claims in ‘469.

Claim 1 of Current Application
Claim 1 of ‘469
An operation control device mounted in a vehicle, comprising: at least one processor configured to: collect speech of an occupant; activate a vehicle-mounted device or set the vehicle-mounted device into an operable state based on a content of the speech; and display, on a display, manually operable information of the vehicle-mounted device.
A vehicle-mounted device operation system, comprising: a plurality of steering switches located on a steering wheel that are located in a vehicle cabin, and configured to be subjected to operation for manually operating a vehicle-mounted device; a microphone that is located in the vehicle cabin, and configured to collect speech of an occupant; and a processor configured to determine whether a command to the vehicle-mounted device is included in a content of the speech of the occupant collected by the microphone, activate the vehicle-mounted device according to the command, when the processor determines that the command to the vehicle-mounted device is included in the content of the speech of the occupant, and highlight a part of the plurality of steering switches for the vehicle-mounted device activated by the processor.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al. (hereinafter Browne, US 2006/0155547).
In regards to independent claim 1, Browne teaches an operation control device mounted in a vehicle, comprising:
a processor configured to: collect speech of an occupant (Browne, [0020], “In operation, the controller 14 may receive a voice activated command via the microphone 12 for a specific desired function”); and
active a vehicle-mounted device or set the vehicle-mounted device into an operable state based on a content of the speech (Browne, [0019], “The voice activated control interface system 10 utilizes speech recognition technology for lighting and/or highlighting a specific control interface. Suitable voice commands include, but are not limited to, standard words and/or phrases, custom words and/or phrases, and the like”),
and 
display on a display manually operable information of the vehicle mounted device (Browne, [0017], “The microphone 12 generally receives a voice command from an operator that is then processed by the controller 14 in operative communication therewith to provide an activation signal specific to an individual control interface 16 based on the particular voice command. The individual control interface 16 is programmed to light and/or highlight in response to the activation signal”).
In regards to dependent claim 7, Browne in view of Wang teaches comprising wherein the display is located in a range in which the display is visually recognizable by a driver, and wherein the at least one processor is further configured to display information about the vehicle-mounted device on the display when the vehicle-mounted device is activated by the at least one processor. (Browne, [0024], “Optionally, the controller 14 can be programmed to provide a video display, informational text, or an animated graphic as a means to light and/or highlight the desired control interface or desired vehicle function”).
Independent claim 9 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 7; therefore it is rejected under similar rationale.
Independent claim 17 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 7; therefore it is rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 10-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (hereinafter Browne, US 2006/0155547) in view of Wang et al. (hereinafter Wang, US 2016/0379631).
In regards to dependent claim 2, Browne fails to explicit teach determine whether a command to the vehicle-mounted device is included in the content of the speech of the occupant; and when the command is included in the content of the speech, activate the vehicle-mounted device according to the command. Wang teaches determine whether a command to the vehicle-mounted device is included in the content of the speech of the occupant; and when the command is included in the content of the speech, activate the vehicle-mounted device according to the command (Wang, [0028], “Examples of voice commands that can be interpreted according to such a scheme include "move seatback forward", which can be interpreted as a command to move seatback 16 in a manner such that the incline angle 28 is brought closer to a vertical position, or such that it rotates toward the front of vehicle 12, "increase lumbar support," which can be interpreted as a command to extend lumbar area 36 outward with respect to seatback 16, or "move lumbar support up," which can be interpreted as a command to move an outwardly-extended portion of lumbar area 36 upward”). It would have been obvious to one of ordinary skill in the art, having the teachings of Browne and Wang before him before the effective filing date of the claimed invention, to modify the voice control lighting of control elements taught by Browne to include the device voice control of Wang in order to obtain a voice control system that lights control elements and activates devices. One would have been motivated to make such a combination because it enables to user to have the option to control devices either through voice or manually.	
In regards to dependent claim 3, Browne teaches highlight a part of a plurality of steering switches for the vehicle-mounted device activated by the at least one processor (Browne, [0018], “Upon lighting and/or highlighting the control interface, the light intensity for the particular control interface may be programmed to increase, periodically flash, change colors, or the like”).
Wang teaches the plurality of steering switches are located on a steering wheel, and are configured to be subjected to operation for manually operating the vehicle-mounted device. (Wang, [0026], “System 10 can receive voice-based adjustment commands V from user U by monitoring the space within vehicle 12 for specific commands, which can be done continuously or for a predetermined period of time after a designated button or switch (not shown) that can be mounted on the steering wheel of vehicle such that user U can cause system 10 to actively "listen" for a voice command V”). It would have been obvious to one of ordinary skill in the art, having the teachings of Browne and Wang before him before the effective filing date of the claimed invention, to modify the voice control lighting of control elements taught by Browne to include the device voice control of Wang in order to obtain a voice control system that lights control elements and activates devices. One would have been motivated to make such a combination because it enables to user to have the option to control devices either through voice or manually.	
In regards to dependent claim 4, Browne in view of Wang teaches highlight the plurality of steering switches by lighting or blinking the plurality of steering switches. (Browne, [0018], “Upon lighting and/or highlighting the control interface, the light intensity for the particular control interface may be programmed to increase, periodically flash, change colors, or the like”).
In regards to dependent claim 5, Browne in view of Wang teaches wherein the at least one processor is further configured to: reduce brightness of the plurality of steering switches at a time of lighting or blinking as illuminance of surroundings of the vehicle is lower; and increase the brightness as the illuminance of the surroundings of the vehicle is higher. (Browne, [0018], “For example, in poor lighting conditions, the controller may be programmed to highlight the control interface 16 in the event that the control interface is already lit. Some vehicles have backlighting of the various control interfaces and instrument panels during low light situations, or upon actuation of the exterior parking lights or headlights”).
In regards to dependent claim 6, Browne in view of Wang teaches wherein the at least one processor is further configured to: when a predetermined time elapses without having the plurality of steering switches manually operated, after the plurality of steering switches are highlighted, return the plurality of steering switches to a condition before the plurality of steering switches are highlighted. (Browne, [0026], “approaches include programming the controller to deactivate the lighting and/or highlighting of the control interface upon a suitable voice command (e.g., "windshield wipers off"), or upon discontinuation of the vehicle function by selecting the off position with the particular vehicle control interface. Alternatively, deactivation can be time based as previously discussed”).
Dependent claim 10 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 13 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 2; therefore it is rejected under similar rationale.

Claim 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne in view of Seydoux (Seydoux, US 2007/0152800).
In regards to dependent claim 8, Browne in view of Wang fails to explicitly teach wherein the information about the vehicle-mounted device is displayed on the display in a hierarchical way, and the at least one processor is further configured to: display information in a hierarchical order that permits manual operation of the vehicle-mounted device, on the display, when the vehicle-mounted device is activated by the at least one processor.. Seydoux teaches wherein the information about the vehicle-mounted device is displayed on the display in a hierarchical way, and the at least one processor is further configured to: display information in a hierarchical order that permits manual operation of the vehicle-mounted device, on the display, when the vehicle-mounted device is activated by the at least one processor. (Seydoux, [0001], Fig. 1, “more generally to assisting in navigation in the hierarchy of menus for controlling appliances such as portable telephones”). It would have been obvious to one of ordinary skill in the art, having the teachings of Browne and Seydoux before him before the effective filing date of the claimed invention, to modify the voice control lighting of control elements taught by Browne to include the hierarchy menu of Seydoux in order to obtain a voice control navigation of hierarchy menus. One would have been motivated to make such a combination because it enables the user to locate a command item that is currently not displayed on a control element device.
Dependent claim 16 is in the same context as claim 8; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 8; therefore it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171